Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NOTICE OF ALLOWABILITY
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 08 June 2022 and 25 March 2022 consisting of 8 sheets are in compliance with 37 CFR 1.97.  Accordingly, examiner has considered the Information Disclosure Statements.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prosecution history provides evidence for allowability.  Claim 29 has been amended as follows:

    PNG
    media_image1.png
    289
    697
    media_image1.png
    Greyscale

This claim amendment was sufficient to overcome the rejections based upon Yoo et al. (Clin Cancer Res. 2016 Nov 1 ;22(21):5265-5276. doi: 10.1158/1078- 0432.CCR-16-1003. Epub 2016 Jul 7).  Yoo et al. suggest a combination cancer therapy comprising administering an oncolytic HSV and Bortezomib followed 72 hours later by administration of unmodified NK cells.  Because the combination therapy of Yoo administers an additional drug (i.e., Bortezomib) that is permitted by the scope of amended claim 29, the rejection over Yoo must be withdrawn.  A close prior art, Coffin (US-10,612,005) teach “the invention provides benefits of expression of both a fusogenic protein and an immune stimulatory protein selectively in tumors combined with the anti-tumor effect provided by oncolytic virus replication” (col.13, lines 44-48).  Coffin also teaches “invention provides the virus of the invention for use in the treatment of the human or animal body by therapy, particularly for use in a method of treating cancer…virus of the invention may be administered in combination with other therapeutic agents, including…therapeutic agent may be one, or a combination of: immunotherapeutics…Immunotherapeutic agents may also include…NK cells” (col.17, lines 23-25, 33-34; col.18, lines 24-25 and 42-43).  Therefore, Coffin suggests a method of treating cancer combining two components, an oncolytic virus and NK cells.  There is no explicit teaching in Coffin that the NK cells must be genetically modified.  Therefore, the examiner concludes a person of ordinary skill in the art would utilize genetically unmodified NK cells.  However, Coffin does not suggest whether these two components should be administered together or sequentially.  Most importantly, Coffin provide no teaching guiding a person of ordinary skill in the art to administer to the tumor, the NK cells during a period of 18 to 72 hours after the oncolytic virus administration.  
While Yoo suggest administering genetically unmodified NK cells 72 hours after an oncolytic virus, this is in the context of a triple combination therapy. Yoo teach that the combination of bortezomib and oncolytic HSV “led to increased cell surface expression of NK cell activating markers on tumor cells…These findings support the translation of this triple treatment strategy in glioblastoma patients” (page 5266, col.1).  Therefore, the examiner finds a person of ordinary skill in the art would take guidance from Yoo that teaches away from modifying Yoo’s method to exclude bortezomib.  Therefore, the examiner concludes the current claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 29-43 are allowed.
Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633